PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
NARITA et al.
Application No. 16/104,541
Filed: August 17, 2018
For: LIGHT EMITTING DEVICE

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.55(f) filed July 15, 2020, to accept the delayed filing of a certified copy of a foreign application.

The petition under 37 CFR 1.55(f) is GRANTED.

In an original application filed under 35 U.S.C. 111(a), a certified copy of the foreign application must be filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, except as provided in 37 CFR 1.55(h), (i), and (j). See 37 CFR 1.55(f)(1). 

If a certified copy of the foreign application is not filed within the later of four months from the actual filing date of the application, or sixteen months from the filing date of the prior foreign application, and the exceptions in 37 CFR 1.55(h), (i), and (j) are not applicable, the certified copy of the foreign application must be accompanied by a petition including a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application, and the petition fee set forth in § 1.17(g). See 37 CFR 1.55(f)(3).  

On July 15, 2020, applicant submitted the present petition, a $200 petition fee, and a certified copy of foreign application JP2016-027942 filed February 17, 2016. On petition, applicant has provided a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on August 17, 2018. 

This application is being forwarded to the Office of Data Management to be processed into a patent.

Any questions concerning this decision should be directed to JoAnne Burke at (571) 272-4584.  

/Ramesh Krishamurthy/
Ramesh Krishamurthy
Petitions Examiner
Office of Petitions